                      Case 2:14-cr-00043-KJM Document 483 Filed 08/25/20 Page 1 of 2
AO 245D-CAED (Rev. 09/2019) Sheet 1 - Judgment in a Criminal Case for Revocation



                              UNITED STATES DISTRICT COURT
                                                Eastern District of California
                UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                              (For Revocation of Probation or Supervised Release)
                           v.
                  DANIEL ALLEN COATS                                          Criminal Number: 2:14CR00043-02
                                                                              Defendant's Attorney: Jennifer Mouzis, Appointed
THE DEFENDANT:
       admitted guilt to violation of Charges 1, 2, 3, 4, 5, and 6 as alleged in the violation petition filed on 3/15/2019 .
       was found in violation of condition(s) of supervision as to charge(s)             after denial of guilt, as alleged in the violation petition
       filed on   .

The defendant is adjudicated guilty of these violations:
Violation Number                  Nature of Violation                                                            Date Violation Ended
Charge 1                               Unlawful Use of a Controlled Substance                                    12/1/2018
Charge 2                               Unauthorized/Excessive Use of Alcohol                                     12/9/2018
Charge 3                               Unauthorized Possession of a Dangerous Weapon                             12/9/2018
Charge 4                               Association With Prohibited Person(s)                                     12/9/2018
Charge 5                               Failure to Participate in Counseling as Directed                          3/14/2019
Charge 6                               Failure to Comply With Location Monitoring Requirements                   3/14/2019

The court:         revokes:       modifies:        continues under same conditions of supervision heretofore ordered on 8/19/2016 .

       The defendant is sentenced as provided in pages 2 through               of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

       Charge(s)       is/are dismissed.

        Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

        It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.
                                                                             8/24/2020
                                                                             Date of Imposition of Sentence




                                                                             Signature of Judicial Officer
                                                                             Kimberly J. Mueller, United States District Judge
                                                                             Name & Title of Judicial Officer
                                                                             8/25/2020
                                                                             Date
                     Case 2:14-cr-00043-KJM Document 483 Filed 08/25/20 Page 2 of 2
AO 245B-CAED (Rev. 09/2019) Sheet 2 - Imprisonment
DEFENDANT: DANIEL ALLEN COATS                                                                                                   Page 2 of 2
CASE NUMBER: 2:14CR00043-02

                                                           IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
24 months, with no term of supervised release to follow.

      No TSR: Defendant shall cooperate in the collection of DNA.

      The court makes the following recommendations to the Bureau of Prisons:
      The court recommends that the defendant be allowed to serve the remainder of his sentence at the Stanislaus County jail;
      insofar, as this accords with security classification and space availability.

      The defendant is remanded to the custody of the United States Marshal.

       The defendant shall surrender to the United States Marshal for this district
              at     on     .
              as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               before       on    .
               as notified by the United States Marshal.
               as notified by the Probation or Pretrial Services Officer.
       If no such institution has been designated, to the United States Marshal for this district.

                                                                 RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                        to
at                                                   , with a certified copy of this judgment.



                                                                        United States Marshal


                                                                        By Deputy United States Marshal
